Citation Nr: 0638554	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, including degenerative joint disease, to include as 
secondary to service-connected arthritis of the left knee or 
bilateral hallux valgus with metatarsalgia and arthritis of 
the feet.  

2.  Entitlement to service connection for a chronic low back 
disorder, including degenerative joint and disc disease of 
the lumbar spine, to include as secondary to service-
connected arthritis of the left knee or bilateral hallux 
valgus with metatarsalgia and arthritis of the feet.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel
INTRODUCTION

The veteran served on active duty from July 1976 to 
February 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Board remanded the case in June 2003, July 2004, and 
February 2006.  

The veteran testified a September 2002 videoconference 
hearing before a Veterans Law Judge.  A transcript of the 
hearing is of record.  By correspondence dated in 
January 2006, the Board notified the veteran that the 
Veterans Law Judge before whom he had testified in 
September 2002 is not longer employed by the Board.  The 
Board asked whether the veteran wanted anther hearing before 
a different Veterans Law Judge.  In January 2006, the veteran 
replied that he does not want another hearing.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.  

2.  There is no competent evidence of a right hip disorder, 
including arthritis, during service or for many years 
thereafter; the preponderance of the evidence is against a 
finding that the veteran's current right hip disability was 
caused or aggravated by his service-connected arthritis of 
the left knee or bilateral hallux valgus with metatarsalgia 
and arthritis of the feet.  

3.  There is no competent evidence of a chronic low back 
disorder, including arthritis, during service or for many 
years thereafter; the preponderance of the evidence is 
against a finding that the veteran's current low back 
disability was caused or aggravated by his service-connected 
arthritis of the left knee or bilateral hallux valgus with 
metatarsalgia and arthritis of the feet.  


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
service, nor may , degenerative joint disease (arthritis) be 
presumed to have been incurred therein; the veteran's right 
hip disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006) (to 
include 71 Fed. Reg.52744-52747 (Sept. 7, 2006) (effective 
October 10, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

2.  A chronic low back disability was not incurred in or 
aggravated by service, nor may arthritis of the lumbar spine 
be presumed to have been incurred therein; the veteran's 
degenerative disc and joint disease of the lumbar spine is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg.52744-52747 
(Sept. 7, 2006) (effective October 10, 2006) (o be codified 
at 38 C.F.R. § 3.310(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While the RO addressed direct incurrence and secondary 
service connection with respect to both issues on appeal and 
the veteran submitted a notice of disagreement that did not 
specify either theory, it is apparent from other statements 
that the thrust of his appeal of this issue is secondary 
service connection.  In a statement received at the RO in 
October 2001, he claimed service connection for his right hip 
and lumbar spine, indicating that these disabilities are 
related to his service-connected "foot/knee/ankle 
conditions".  The RO sent a letter to the veteran in 
November 2001, prior to the issuance of the March 2002 rating 
decision, which notified him that to establish his service 
connections claims, the evidence must show a causal 
relationship between a primary condition, which had already 
been connected to service, and a secondary condition.  The RO 
asked him the veteran to submit certain information and 
informed him of the responsibilities of the claimant 
concerning obtaining evidence to substantiate his claim.  The 
letter informed him what evidence and information VA would 
obtain and essentially asked the veteran to send to VA any 
information he had pertaining to the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records for which he provided 
adequate release authorizations.   

In addition, in a letter dated in June 2003, the RO notified 
the veteran that VA would make reasonable efforts to obtain 
relevant evidence such as private medical records, employment 
records, or records from state or local governments provided 
he furnished adequate release authorizations.  The RO 
explained that it would tell him if it was unable to obtain 
any records and stated clearly that it was ultimately his 
responsibility to provide evidence to support his claims.  
The RO further informed the veteran that he should send VA 
copies of any relevant evidence in his possession and that he 
could obtain relevant evidence himself and send it to VA.  
Also, in a letter dated in July 2004, the VA Appeals 
Management Center (AMC) reiterated to the veteran what 
evidence VA would obtain and what evidence he should submit.  
The AMC requested that the veteran submit any pertinent 
evidence in his possession and, in addition, outlined the 
evidence necessary to substantiate a service connection claim 
on a direct or presumptive basis.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiated his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claims, but VA did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  Despite the inadequate 
notice provided to the veteran on these elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
veteran has been prejudiced thereby).  In this case, lack of 
notice as to disability ratings and effective dates cannot be 
prejudicial to the veteran as the denial of his service 
connection claims renders those matters moot.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

As not all VCAA complaint notice was complete prior to the 
March 2002 rating decision from which his appeal arises, the 
notice obviously does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Moreover, notice was 
complete prior to the July 2006 readjudication of the claim 
on the merits.  See Supplemental Statement of the Case issued 
during that time and Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The veteran has been provided the opportunity to respond to 
the November 2001, June 2003, and July 2004 letters and over 
the course of the appeal has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  The Board finds that the 
failure to provide the veteran with all the specific types of 
notice outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds 444 
F.3d 1328 (Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  The veteran has been 
provided VA medical examinations and medical opinions have 
been obtained addressing the contended causal relationships.  
The veteran testified at a videoconference hearing in 
September 2002, and he has submitted letters and reports from 
health care professionals as well as statements from 
professional colleagues and family members.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In addition, the Board notes that 
in January 2006 the veteran stated that he does not want an 
additional hearing and requested that his appeal be reviewed 
based on the evidence of record.  Thereafter, a VA medical 
opinion was added to the record, and the AMC issued a 
supplemental statement of the case.  Though provided the 
opportunity to submit additional evidence or argument, the 
veteran made no response.  

The Board has referred to the amendment of 38 C.F.R. § 3.310, 
which became effective October 10, 2006, and provides for the 
award of secondary service based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b).  Although the RO did not 
consider this amendment, the veteran will not be prejudiced 
by the Board's consideration of this amendment in the first 
instance because it is codification of interpretation of 
existing law as announced by the Court in Allen v. Brown, 7 
Vet. App. 439 (1995).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 


Factual background

The veteran's service medical records do not show complaint, 
finding, or diagnosis of any right hip or low back disability 
except at his service separation examination in 
December 1982.  At that time, he gave a history of 
intermittent low back pain for several years.  He also gave a 
history of chronic intermittent left knee pain for four years 
and complained of bunions on his feet.  On clinical 
examination, the physician evaluated the veteran's spine as 
normal, and he evaluated the lower extremities as normal.  He 
noted bilateral hallux valgus with exostosis.  

In August 1989, the veteran filed his original service 
connection claim, which concerned his knees and feet.  At a 
VA orthopedic examination in November 1989 and following 
X-rays of the knees, the physician diagnosed the veteran as 
having hypertrophic patellofemoral arthritis on the left.  He 
said that on physical examination the hips were normal.  The 
veteran also underwent a special examination of the feet.  He 
complained of bilateral foot pain.  On examination, the 
veteran walked without a limp.  The examiner noted the 
veteran's feet were flat with minimal arches, bilaterally.  
The great toes were laterally deviated with moderate bunion 
formation, bilaterally.  There was mild intermetatarsal 
space, bilaterally, third intermetatarsal space. The 
assessment was: pes planus, mild, bilateral; hallux valgus, 
moderate, bilateral; and possible metatarsal neuroma, 
bilateral.  Thereafter, in a rating decision dated in 
January 1990, the RO granted service connection for 
hypertrophic patellofemoral arthritis, left, and hallux 
valgus, bilateral.  

VA outpatient records dated in October and November 1990 show 
the veteran was seen with complaints of bilateral foot pain 
and left knee pain.  The assessment after examination was 
painful flat feet and left knee arthritis.  

At a VA examination in February 1992, the veteran complained 
of constant pain in his feet and difficulty wearing shoes.  
The podiatrist noted the veteran was being seen for 
evaluation of bilateral hallux abductovalgus and that the 
veteran had complained of pain about his bunions, 
bilaterally, since service and that he reported that he had 
been taking various nonsteroidal anti-inflammatory medicines 
since 1979 including Motrin and now Tolectin without 
symptomatic relief.  The assessment after examination was: 
bilateral hallux valgus with first metatarsophalangeal joint 
limitation and tenderness consistent with early degenerative 
joint disease; and flat foot type with plantar fasciitis.  In 
September 1993, the veteran underwent cheilectomy of the 
first metatarsophalangeal joint, left foot, and he under went 
a cheilectomy of the first metatarsophalangeal joint, right 
foot, in December 1993.  

In a rating decision dated in February 1994, the RO denied 
service connection for pes planus with plantar fasciitis.  At 
the same time, the RO granted service connection for 
degenerative joint disease of both feet and rated it with the 
service-connected bilateral hallux valgus.  

At a July 1996 VA examination, the veteran complained of 
bilateral foot pain.  He walked without a limp and was noted 
to have scars on both feet compatible with a history of 
bilateral bunionectomies.  After clinical examination and 
evaluation of X-rays, the assessment was: bilateral hallux 
valgus, status post correction, right greater than left, with 
early osteoarthritis of the forefoot; and pes planus.  

During a VA hospitalization from April 1997 to May 1997 for 
treatment of nonorthopedic disabilities, it was noted on 
physical examination that the veteran's back and extremities 
were unremarkable except for tenderness of both feet with 
bilateral surgical scars.  Due to mild hallux valgus of the 
left foot, the veteran was given an introdigitial device to 
reduce pressure on the toes.   Naprosyn was prescribed for 
arthritis pain.  

When he was seen at a VA podiatry clinic in August 1997, the 
veteran presented with complaints of general bilateral foot 
pain.  The veteran reported that pain had begun, particularly 
on the right, in 1995, two years after the bunion surgery.  
He also had a blister that bothered him on ambulation.  The 
podiatrist noted that the veteran had an ataxic gait with an 
appropulsive component.  

In a VA records review in June 1998, a VA podiatrist stated 
he had reviewed the veteran's record including records before 
and after the bunion surgeries in 1993.  He stated that that 
the hallux valgus and degenerative joint disease present in 
the first metatarsophalangeal joints would be considered as 
aggravating/precipatory/directly correlating with the stress 
reaction in the lesser metatarsals, and the associated pain 
and antalgia experienced by the veteran.  The podiatrist 
staid that the hallux valgus did not accelerate the pes 
planus and that he would consider these phenomena 
independent.  

In a decision dated in August 1998, the RO granted service 
connection for bilateral metatarsalgia.  

VA medical records show that in May 2000, the veteran had 
been seen in April 2000 with mixed toe web infection wand was 
noted to have had tinea off and on for several years.  On 
examination there was macerated skin with fissuring between 
the toes with foul-smelling discharge.  Medication and soaks 
were prescribed.  In June 2000 the veteran reported to urgent 
care with complaints of right foot pain and swelling and was 
noted to have had a recent tinea pedis infection.  After 
physical examination showing right foot and ankle cellulitis 
and because of poor response to therapy, the veteran was 
hospitalized overnight for intravenous antibiotic treatment.  

In a medical record dated in October 2001, a private 
physician M.K, M.D., stated that the veteran was there for 
evaluation of right knee pain and pain in the right hip and 
buttock.  The veteran reported that the pain had been there 
for about two years and that, in addition, he had had back 
pain for about two years.  The reported impression after 
physical examination was that the veteran had sciatica 
involving the right lower extremity.  The physician said that 
radiographs of the lumbar spine revealed mild degeneration at 
L5-S1.  He said that radiographs of the right hip revealed no 
evidence of arthritis.  

At a VA examination in January 2002, the veteran stated that 
he had had difficulty with his feet since service and through 
the medial arch still had pain, which increased with 
activity.  He described his discomfort as "aching".  As to 
his left knee, the veteran complained mostly of pain over the 
posterior aspect of his knee with occasional aching around 
the patellofemoral articulation.  He said his symptoms 
increased with activity.  The veteran gave a history of 
difficulty with his right hip dating back about two years.  
He described the pain as sharp in nature.  The veteran 
reported that he had a gunshot wound to the right hip about 
three years ago.  He said he had sought treatment for this 
from his private orthopedic surgeon and had been treated in 
October 2001 but had no significant clinical response and did 
not follow up with the orthopedist.  

At the January 2002 VA examination, the veteran stated that 
he had had back pain for about two years.  He denied any 
history of back injury and said he thought he had back pain 
because he "walks funny" due to his bilateral foot 
disability.  He said his symptoms increased when he sat for 
prolonged period.  He said he had sought treatment from the 
orthopedic surgeon in 2001, but had not followed up with him.  

Upon physical examination, the veteran walked with a normal, 
non-antalgic gait.  X-rays of the lumbar spine showed some 
mild degenerative changes at L5-S1.  X-rays of the pelvis and 
hips revealed a bullet lying behind the left hip and a mild 
degree of early arthritis of the right hip.  X-rays of the 
right [sic left] knee showed mild degenerative changes.  
X-rays of both feet showed post-surgical changes in the great 
toe metatarsal consistent with a bunionectomy and pes planus.  
After review of the X-rays and clinical examination, the 
impression was:  flexible pes planus, bilateral; 
patellofemoral syndrome, left knee, mild to moderate; history 
of low back pain with mild degenerative disc disease; and 
degenerative joint disease, right hip, mild to moderately 
symptomatic.  

The physician said that based on this single evaluation and 
the medical records provided for his review, he found no 
evidence to suggest a causal relationship between the 
veteran's service-connected difficulties with his left knee 
and both feet and his current complaints of right hip and low 
back pain.  

VA outpatient records show that at a visit to his VA primary 
care physician in May 2002, the veteran complained of foot 
pain and some back pain.  The veteran said he had gone to an 
orthopedic surgeon and was told that he had degenerative 
arthritis.  On examination, there was mild tenderness over 
the inferior patellar region of the left knee, and the 
physician noted hallux valgus.  The assessment included 
chronic knee pain, unchanged.  The physician noted that he 
would send the veteran to the orthopedic foot clinic for 
evaluation of the hallux valgus.  He observed that the 
veteran's back pain was likely secondary to irregular 
pressure he was placing on one foot over the other.  The 
clinician also noted that the veteran had some degenerative 
changes on the January 2002 spinal X-rays.  When he was seen 
in the rheumatology foot clinic in June 2002, it was noted 
that standing foot X-rays showed previous bilateral hallux 
valgus osteotomies and still some valgus deformities.  The 
plan after examination was to send the veteran to prosthetics 
for shoe inserts with carbon fiber, toe spacers, and to 
continue with anti-inflammatories.  

At the September 2002 videoconference hearing, the veteran 
testified that the January 2002 VA examination lasted about 
five minutes and that he felt it was an inadequate 
examination.  He also clarified that as to the 1998 gunshot 
wound, the bullet entered his left buttock and came to rest 
in the right buttock

When the veteran was seen for follow-up in the VA primary 
care clinic in September 2002, he complained of chronic low 
back pain for three years.  He said he had been shot in the 
buttock in 1998.  He also gave a history flat feet and an 
ankle injury in service.  The veteran said that he had 
received new orthotics two weeks earlier and reported 
dramatic improvement. He said he took occasional ibuprofen.  
In December 2002, the veteran complained of foot and back 
pain.  He said the back pain was from his feet and that 
wearing special shoes helped but that he could not wear the 
shoes at work because they were "ugly".  When he was seen 
in the prosthetics laboratory in February 2003, the clinic 
manager explained that the clinic did not carry or issue 
dress shoes.  

At the VA primary care clinic in May 2003, the veteran 
continued to complain of back and bilateral foot pain.  After 
examination, the assessment included chronic back pain.  At a 
visit to the rheumatology foot clinic in June 2003, the 
veteran gave a history of low back pain "because of the way 
I walk" and chronic foot pain, worse with walking.  The 
veteran said he did not wear his orthopedic shoes to work 
because they were not dress shoes.  The assessment after 
examination was pes planus and hallux valgus, bilateral, with 
chronic foot pains.  

In an undated letter received at the RO in July 2003, K.F., 
D.C., said the veteran had been treated in her office from 
early October 2002 to mid-November 2002.  She said he was 
diagnosed with DJD in the lumbar area and with associated 
right-sided hip pain.  The chiropractor said that the veteran 
was treated conservatively with passive therapies until his 
symptoms were decreased, but not resolved.  

At a VA examination in July 2003, the physician who conducted 
the January 2002 examination noted that he reviewed the 
claims file, including the October 2001 evaluation by the 
private physician and the letter from the private 
chiropractor.  At the July 2003 examination, the veteran 
complained primarily of back problems.  He stated there had 
been no change in his left knee or his feet since the 
January 2002 examination.  The veteran described his low back 
pain as across the lumbar region.  He sated his pain was 
worse with prolonged sitting and was increased by cutting his 
back yard.  On physical examination, the physician noted the 
veteran walked with a non-antalgic gait.  Range of motion of 
the lumbar spine was well preserved with no discomfort.  
Neurological evaluation remained non-focal with physiologic 
and symmetrical reflexes, strength and sensation in both 
legs.  Internal and external rotations of the hips caused no 
complaints or discomfort.  Straight leg raising remained 
negative.  The physician said there was no evidence of 
significant abnormality about the right hip.  He also stated 
that X-rays remained unchanged with minimal degenerative 
change at L4-L5.  

The physician's impression at the July 2003 VA examination 
was: bilateral pes planus, flexible with history of hallux 
valgus, status post metatarsal osteotomy; patellofemoral 
syndrome left knee, mild to moderate; low back pain with mild 
degenerative joint disease; and degenerative joint disease, 
right hip, mildly symptomatic.  The physician said that as in 
his January 2002 assessment he found no evidence to suggest a 
causal relation between the veteran's service-connected 
difficulties with his left knee and both feet to his current 
complaints of right hip and low back pain.  He said that in 
his opinion no additional information had been provided to 
suggest a causal relationship.  He said that additionally he 
found no evidence to suggest aggravation or acceleration, 
much less causation, with regard to the right hip and back.  

VA outpatient records show that in November 2003 the veteran 
continued to complain of back and bilateral foot pain.  The 
veteran's primary care provider prescribed amitriptyline for 
sleep and chronic pain.  

At a VA examination in August 2004, the physician reported 
that she reviewed the veteran's medical records and claims 
file.  The veteran gave a history of back pain starting four 
or five years ago.  He reported pain in the low back area 
with radiation to his right hip.  He said the pain increased 
with prolonged standing, sitting, and walking and he also 
said that driving made his back pain worse.  The veteran 
stated had no back pain in the morning and that the back pain 
began in the early afternoon and was worse by the end of the 
day.  He described the pain as achy in the early afternoon 
and as severe by five o'clock; he said he had only mild back 
pain on Saturdays and almost none on Sundays.  The veteran 
was concerned about his right hip and described his right hip 
pain as coming from his back.  

At the examination, the veteran gave a history of bilateral 
pes planus and reported that he presently wore shoe inserts.  
He also reported his previous surgery to correct his hallux 
valgus.  The veteran reported he had residual pain in his 
medial arch that increased with activity.  He said he could 
walk two or three blocks without any problems but by the end 
of the day his feet were painful.  He also said he had on and 
off swelling in his feet and reported a skin infection in his 
fourth toe of the right foot a few weeks ago.  The veteran 
stated that he walked by trying to put less pressure on his 
forefoot area and said he wasted more of the heel of his 
shoes because he put more pressure on the back of the foot.  
He said he had more problems with his right foot than the 
left foot.  The veteran also reported chronic problems with 
his left knee and said he had intermittent left knee pain 
that was aggravated with walking and climbing stairs.  

On physical examination, the physician noted that veteran had 
a non-antalgic gait.  The physician said the soles of the 
veteran's shoes showed wasting in the heel area.  There was 
full range of motion of the back.  There was minimal 
tenderness in the mid-central area.  Straight leg raising was 
negative.  The right hip presented no tenderness and no pain 
with full range of motion.  Evaluation of both feet showed 
evidence of onychomycosis, adequate pedal pulses, no 
ulceration, no edema, and no cyanosis.   There was evidence 
of surgical intervention of the metatarsal area with a very 
well-healed scar.  There was no swelling or tenderness in the 
metatarsal area.  There was minimal tenderness in the heel 
area.  The veteran was able to walk on his heels and on his 
toes.  There was no evidence of callus or any corns.  

At the August 2004 VA examination, the physician noted that 
current X-rays were being taken on the day of the 
examination, but were not available for her review.  She 
reviewed X-rays that had been done in 2003, which she said 
showed a lumbar spine with impression of scoliosis in the 
anterior-posterior view, lightly positional.  She said that 
intervertebral disc spaces were preserved and vertebral body 
height was maintained.  The physician noted that X-rays of 
the feet had shown degenerative joint disease of the first 
metatarsalphalangeal joints.  She said that X-rays of the 
hips in 2002 had shown no articular soft tissue abnormalities 
and the impression had been normal examination.  

After review of those X-rays and clinical examination, the 
impression reported by the VA physician in August 2004 was: 
bilateral pes planus and history of hallux valgus, status 
post metatarsal osteotomy; patellofemoral syndrome left knee 
with mild to moderate symptomatology; and low back pain with 
mild degenerative joint disease.  The physician said that in 
regard to cause and relationship between the veteran's 
service-connected conditions with the current low back pain, 
she considered that it is likely probable.  She said she 
considered the cause of the veteran's low back pain was 
mostly related to the onset of degenerative joint disease and 
was most likely related to his hepatitis C.  The physician 
also stated that both legs measured the same length and 
compared with the mild wasting of the heel area of the shoes, 
she did not consider this as placing more pressure on one 
side than the other or one foot over the other foot.  She 
said that according to the veteran he changed the pressure in 
his feet according to where the pain was present in his knee 
or hips.  The physician said the veteran was not specific 
about which foot he placed more pressure on than the other.  

In the August 2004 VA examination report, the physician 
further reported that as to the veteran's mild or minimal 
degenerative joint disease of the right hip, she considered 
it was less likely related to his service-connected condition 
of the feet or left knee.  She commented that the veteran had 
minimal arthritis in the affected joints of the feet and knee 
with no evidence of any acute inflammatory process a present.  
She also commented that it was remarkable that the veteran 
had had an injury to his right hip related to a gunshot 
wound.  She said that she did not have a recent X-ray of the 
right hip to show any progression of the hip problems, but 
the X-rays from previous years showed no abnormality of the 
hip joint.  

The record includes reports of VA X-rays taken in 
August 2004.  X-rays of the feet showed previous osteotomies 
of the great toes, bilaterally, and persistent hallux valgus 
deformities.  There were narrowed first metatarsalphalangeal 
joints with degenerative changes.  The impression was post-
surgical ad degenerative changes.  X-rays of the left knee 
showed patellar spurring and narrowed femoral-patellar 
compartment.  The impression was mild degenerative change.  
X-rays of the hips showed a bullet in the soft tissues of the 
lateral left thigh.  The radiologist indicated that there was 
a deformity of the superior lateral right acetabulum that 
might be due prior trauma and was unchanged since a prior 
exam in January 2002.  The radiologist stated that the hip 
joints were preserved.  The impression was deformity right 
lateral acetabulum that might be due to prior injury, 
otherwise normal hips.  X-rays of the lumbar spine showed a 
transitional vertebra at the lumbosacral junction.  There was 
normal alignment and curvature and preservation of the 
vertebral heights and disc spaces.  The radiologist said no 
lytic or blastic lesion or acute fracture was seen.  The 
impression was normal exam.  

In a pain screening and evaluation at a VA clinic in 
October 2004, the veteran reported aching pain and said the 
primary pain was in his foot, leg, and low back.  When he saw 
his VA primary care provider later that day, the veteran 
complained of some low back pain and occasional insomnia.  He 
said he was otherwise well.  The physician stopped Elavil for 
pain and sleep because the veteran said it was too strong; 
the veteran was to take Tylenol as needed.  The plan was to 
refer the veteran to the orthopedic clinic for his hallux 
valgus.  At an orthopedic surgery consultation in 
October 2004, it was noted that the veteran had 
osteoarthritis of both feet, worse with standing, left 
greater than right.  It was also noted that standing foot 
X-rays showed previous bilateral hallux valgus osteotomies, 
still with some valgus deformities.  The assessment was 
osteoarthritis, and the plan was to send the veteran to the 
prosthetic department for shoe inserts with carbon fiber, toe 
spacers.  Anti-inflammatory medication was to be continued.  

Upon a visit to his VA primary care physician in April 2005, 
the veteran complained of bilateral foot pain with some 
relief with inserts and special shoes.  In May 2005, the 
veteran complained of a left foot infection and reported a 
one-week history of blistering between his toes with puss and 
drainage that was getting worse.  After examination, the 
assessment was athlete's foot that appeared to have a 
superimposed bacterial infection with no signs of infection, 
cellulitis, or extension beyond localized area.  Medication 
was prescribed.  The veteran was seen on multiple occasions 
in May 2005, but the skin infection remained unresolved.  

In early June 2005, the veteran called the VA clinic and 
stated he also had a rash on his hand, but that his foot 
lesions were improving.  When the veteran was seen in the 
clinic two days later, it was noted that he had a history of 
tinea pedis that had been going on for the past three weeks 
and had been worsening.  It was also noted that there was 
left hand involvement.  On examination, there was malodorous 
weeping from between the toes on the left foot.  There were 
papular lesions on the left hand with no erythema.  The 
assessment was tinea pedis and dyshidrotic eczema.  At a 
dermatology consultation later that day, the dermatologist 
noted that veteran had a history of dyshidrotic eczema and 
presented with erosions of his feet.  After examination the 
assessment was dyshidrotic eczema on the hands, and the 
physician said the foot likely had a background of 
dyshidrosis, which was now super infected with mixed 
infection.  Medications were prescribed.  

In a letter received in July 2005, the veteran's sister said 
that in service the veteran was required to participate in an 
exercise that involved running six miles a day wearing boots 
and propelling from helicopters.  She said that his feet were 
injured and that he had suffered in pain greatly from the 
disabilities associated with these injuries.  She said that 
she had witnessed her brother suffer over the years with 
bandaged feet and the inability to wear shoes.  She said his 
feet at times were even raw.  She reported that most 
recently, over the last few months, the veteran had lost days 
form work due to this recurring condition, which was 
worsening over time.  

In a statement dated in July 2005, a co-worker of the veteran 
said that he had worked with the veteran on a daily basis 
since September 2004 and it had come to his attention that 
the veteran had had difficulties with his left foot.  The co-
worker said that he had noticed limping and the veteran 
leaning toward his left side.  He had noticed recently that 
the veteran used a foot brace and said that he had also 
noticed wetness and what appeared to be puss soaking to the 
top half of the veteran's left sock.  He said that he 
questioned the veteran who told him that it was pretty 
painful to walk, especially in the mornings.  The co-worker 
reported that the veteran had shown him his foot and that 
even without the brace, when he wore his shoe, his foot 
became swollen and was noticeable.  

Another co-worker also prepared a statement dated in 
July 2005.  He said he had worked with the veteran for the 
last five years and over a period of time he had noticed the 
veteran had difficulties with his feet and back.  The co-
worker said that he had also noticed that the veteran wore 
special shoes and it had come to his attention that the 
veteran's condition was so severe that he was not able to 
wear any shoes at all while in his office.  The co-worker 
said that the veteran had been walking with a noticeable limp 
for quite a while.  He said he was also aware that in 
June 2005 the veteran had gone to the VA hospital because of 
swelling of his foot and that because of this the veteran had 
been put on medical leave for three days.  

In a statement dated in July 2005, the veteran's wife said 
that ever since she had know the veteran, he had complained 
of back and foot pain.  She said he had problems when he sat 
in one position for more than a few minutes.  She said the 
veteran had sought treatment at VA, but that most of the 
medication he was given made him sick or too drowsy to 
function at work.  She also noted that VA had given the 
veteran different types of shoes and inserts to help offset 
the pain in his feet, but they were not helping.  The 
veteran's wife also said that the veteran's left foot had 
become infected recently and that it took VA weeks to arrive 
at a diagnosis and treatment.  She said that she was sad and 
disappointed in way VA had treated him and in the way his 
claim had been reviewed.  

In a letter dated in July 2005, a private chiropractor, K.P., 
D.C., stated that on that date in July 2005 she had seen the 
veteran for evaluation of low back pain.  Dr. K.P. stated 
that the veteran gave a history of low back pain for the past 
several years and that the pain was localized in the 
lumboscaral region.  She said he did not report symptoms of 
neurological deficit.  Dr. K.P. said that on physical 
examination, range of motion of the lumbar spine was limited 
and produced pain.  She said he "also has hallux valgus 
(flat feet) and is recovering from a severe infection on his 
left foot."  Dr. K.P. stated that X-rays of the lumbar spine 
showed early signs of disc degeneration at L5-S1, elevation 
of the right ilium, and a bullet in the right hip.  She said 
the films were innocent of recent fracture osteopathology.  
Dr. K.P.'s impression was that the veteran was suffering from 
lumbosacral facet joint dysfunction with early signs of disc 
degeneration at L5-S1.  She said this condition was 
complicated and aggravated by the veteran's flat feet.  She 
recommended a course of spinal manipulation and 
rehabilitation and said the veteran needed orthotics for his 
shoes to give his feet support and a lift in his right shoe 
to help balance his pelvis.  

In a narrative report dated in August 2005, a private 
podiatrist, R.G., D.P.M. stated that the veteran presented in 
August 2005 complaining of throbbing pain and swelling in his 
feet and ankles.  The veteran stated that he could not stand 
or walk for more than 10 minutes without pain.  The veteran 
related that his foot symptoms had affected his hips and 
back.  The veteran gave a history of having had his symptoms 
for several years.  He reported that he had been treated in 
the past with pain medicine, shoes, inserts, soaking, and 
heel lifts without relief.  He also gave a history of a 
fungal infection with a secondary bacterial infection 
involving his left foot and treatment with soaks and oral 
anti-fungal medication.  

On examination, there was inflamed and peeling skin with 
drainage involving the digits of the left foot.  On 
musculoskeletal examination, no pain was elicited upon 
palpation of the bones, joints, and tendons of the feet and 
ankles.  There was limitation of dorsiflexion range of motion 
of both ankles, and there was decreased muscle strength 
during inversion and eversion of both feet.  Dr. R.G. said 
that veteran exhibited decreased medial arches of both feet.  
He said the veteran was pronated in stance and gait, left 
greater than right foot.  He said the veteran demonstrated an 
appropulsive gait pattern and ambulated with a shoulder drop 
on his left side.  Dr. R.G. said that X-rays of the feet 
taken on the date of the examination demonstrated generalized 
osteopenia, and there was an accessory ossicle noted along 
the posterior aspect of the talus, bilaterally.  He said 
there was significant decreased joint space in both ankles.  
The assessment was:  arthritis bilateral ankles; bilateral 
pes planus; and tinea pedis with secondary bacterial 
infection, left foot.  Dr. R.G. stated that that veteran 
suffers from pronation that is a component of flat feet.  He 
said that the veteran's prolonged pronation had caused two 
common lower extremity pathologic conditions, which are hip 
and back symptoms.  

In March 2006, the physician who conducted the August 2004 VA 
examination prepared an addendum stating she had been 
requested to review the claims file, including the reports 
and opinions in prior medical records and examination 
reports, private and VA.  In the addendum, the physician 
stated that she reviewed the claims folder in detail as well 
as electronic VA medical records along with the July 2005 
statement from the private chiropractor and the August 2005 
statement from the private podiatrist.  

In the March 2006 addendum, the VA physician said that in her 
medical opinion, it was less likely than not that the 
veteran's service connected arthritis of the left knee and/or 
his bilateral hallux valgus caused or aggravated the 
underlying condition of his right hip and/or the lumbosacral 
spine.  The physician noted that her examination had shown no 
evidence of a calluses, corns, or ulceration indicating 
abnormal gait or abnormal weight bearing.  She pointed out 
that at the examination, he presented minimal tenderness in 
the heel area and limited range of motion of the hallux.  She 
said there was no evidence to support that the veteran has an 
abnormal gait causing any compensatory mechanism leading to 
increased pain of the lumbar sine or the right hip.  She also 
noted that it was well known that the veteran had a history 
of an injury to the right hip.  She said that with all this 
information she was able to conclude that there is less than 
a 50-50 probability that the left knee arthritis and/or 
bilateral hallux valgus caused or aggravated the underlying 
hip and/or lumbar spine condition.  

Law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For certain chronic 
disorders, such as arthritis, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

Analysis

There is no evidence of a right hip disability, to include 
arthritis, during service or for many years thereafter, and 
there is no medical evidence that suggests a relationship 
between a current right hip disability and service.  As to 
the claimed low back disability, the veteran's service 
medical records show do show that at the time of his service 
separation examination in December 1982, he gave a history of 
low back pain of four years duration.  However, the examining 
physician evaluated the spine as normal at that time, and the 
post-service medical evidence does not show a low back 
disability, to include arthritis, until many years after the 
veteran's separation from service.  There is no medical 
opinion that relates any current low back disability to 
service, and the veteran does not contend there is such a 
relationship.  Thus, there is no competent evidence that 
could support service connection for a current right hip 
disability or low back disability on a direct or presumptive 
basis.  

The veteran contends, in essence, that his service-connected 
arthritis of the left knee or bilateral hallux valgus with 
metatarsalgia and arthritis of the feet caused or aggravated 
his right hip and low back disabilities.  Service connection 
is not in effect for the veteran's bilateral pes planus any 
skin infection or cellulitis of either foot.  Review of the 
extensive evidence outlined above shows that the veteran has 
current right hip and low back disorders, to include 
arthritis of the hip and degenerative joint and disc disease 
of the lumbar spine.  Thus, the first two elements of his 
secondary service connection claims are satisfied.  Wallen, 
supra.

With respect to the third requirement, that is, the 
relationship, if any, between the veterans's claimed right 
and low back disorder and his service-connected disabilities, 
these questions are essentially medical in nature.  The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 272, 275 (1991).  

The report from M.K, M.D., in October 2001 stated that X-rays 
of the lumbar spine revealed mild degeneration at L5-S1 and 
the impression after physical examination was that the 
veteran had sciatica involving the right lower extremity, Dr. 
M.K. did not provide any opinion as to whether the lumbar 
spine disability and any right hip disability were in any way 
related to any service-connected disability.  Also, in an 
undated letter received in July 2003, a private chiropractor 
said she had treated the veteran and had diagnosed him as 
having degenerative joint disease in the lumbar area with 
associated right-sided hip pain, but she did not provide an 
opinion as to etiology.  

Turning next to the medical evidence that supports the 
veteran's claims, the Board notes that VA outpatient records 
show that in May 2002, the veteran was seen with complaints 
of foot and back pain.  He indicated at that time that he had 
been told by a private orthopedic surgeon that he had 
degenerative arthritis.  The VA physician noted that the 
veteran had some degenerative changes on January 2002 spinal 
X-rays.  The physician said that the veteran's back pain was 
likely secondary to irregular pressure the veteran was 
placing on one foot over the other.  

In addition, in the report of the August 2004 VA examination, 
the physician's impression included low back pain with mild 
degenerative joint disease.  She said that in regard to cause 
and relationship between the veteran's service-connected 
conditions with the current low back pain, she considered 
that it is likely probable.  The physician added that she 
considered the cause of the veteran's low back pain was 
mostly related to the onset of his degenerative joint disease 
and hepatitis C.  

The May 2002 VA outpatient note and the August 2004 
examination report are the only medical opinions that support 
the veteran's claim for secondary service connection for a 
low back disability.  However, such opinions are considerably 
weakened by the fact that both indicated that the veteran's 
low back pain was likely related to his service-connected 
condition; neither opinion addressed whether the veteran's 
underlying disability of the low back was caused or 
aggravated by his service-connected left knee and bilateral 
hallux valgus with arthritis and bilateral metatarsalgia.  
(Emphasis added.).  See 38 C.F.R. § 3.310(a); 71 Fed. Reg. 
52744, 52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds; see also Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991) (aggravation is a worsening of the underlying 
condition versus temporary flare-ups of symptoms).  

The Board specifically remanded the case for a clarification 
of the opinion by the VA physician who provided August 2004 
opinion, but upon review of the record in its entirety and 
review of examination results, it was that physician's 
opinion, reported in a March 2006 addendum report, that it 
was less likely than not that the veteran's service-connected 
conditions caused or aggravated his underlying right hip and 
lumbar spine disabilities.  This competent evidence clearly 
weighs against the claims.  

The remaining medical evidence is also against the claims in 
that the physician who examined the veteran in January 2002 
and reexamined him in January 2003 reviewed the record and 
stated that he found no evidence to suggest that the veteran 
service-connected left knee or bilateral foot disability 
caused, aggravated, or accelerated his right hip or low back 
disability.  In addition, the private chiropractor, Dr. K.P., 
concluded in a July 2005 statement that the veteran's 
lumbosacral facet joint dysfunction with early signs of disc 
degeneration was complicated and aggravated by his flat feet, 
a disability for which service connection is not in effect.  
(Emphasis added.)  Also, the private podiatrist, Dr. R.G. in 
August 2005 said that pronation, a component of the veteran's 
bilateral pes planus/flat feet, had caused his hip and back 
symptoms.  Again, as service connection is not in effect for 
the veteran's pes planus/flat feet, statements from the 
chiropractor and podiatrist do not support the veteran's 
claims.  

The Board is left with the veteran's statements and to health 
care professionals to the effect that his service-connected 
disabilities have caused him to have an abnormal gait, which 
the veteran believes has resulted in his problems with his 
low back and right hip.  He has also referred to problems 
with pain and swelling of his left foot in May 2005, and as 
outlined earlier he has submitted statements from his wife, 
sister, and co-workers in which they described conditions 
they observed regarding the veteran's feet.  The Board does 
not dispute that the veteran's family and co-workers are 
competent to describe matters of which they have personal 
knowledge.  However, the question here is whether the 
veteran's left knee or bilateral foot disability caused or 
aggravated his right hip or low back disability.
The record does not show, nor does the veteran contend, that 
he or any of the other laymen has specialized education, 
training, or experience that would qualify him to provide an 
opinion as to whether the veteran's service-connected 
disabilities caused or aggravated his lumbar spine and right 
hip disorders.  It is now well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and his opinion that his lumbar spine disorder, including 
degenerative disc disease, and his right hip disorder, 
including degenerative joint disease, are related to any 
service-connected disability (patellofemoral arthritis of the 
left knee, bilateral hallux valgus with arthritis, and 
bilateral metatarsalgia).  Thus, these statements are not 
entitled to any probative value.  See, Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for an acquired right hip disorder, 
including degenerative joint disease, and for a chronic 
acquired lumbar spine disorder, including degenerative joint 
and disc disease, on a direct, presumptive and secondary 
basis.  As the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine is not 
for application and the claims for service connection must be 
denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a right hip disorder, including 
degenerative joint disease, to include as secondary to 
service-connected arthritis of the left knee or bilateral 
hallux valgus with metatarsalgia and arthritis of the feet, 
is denied.  

Service connection for a chronic low back disorder, including 
degenerative joint and disc disease of the lumbar spine, to 
include as secondary to service-connected arthritis of the 
left knee or bilateral hallux valgus with metatarsalgia and 
arthritis of the feet, is denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


